                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


RACHEL MILLER; TEXAS DEMOCRATIC
PARTY; DNC SERVICES CORP., d/b/a
DEMOCRATIC NATIONAL COMMITTEE;
DSCC; and DCCC,                                           Civil Action No. 1:19-cv-01071-LY

                       Plaintiffs,

        v.

RUTH HUGHS, in her official capacity as the
Texas Secretary of State,

                       Defendant.


                                             ORDER

        The Court has reviewed Plaintiffs’ motion for a limited protective order and finds it

warranted. The parties are hereby advised that leave will not be granted to take a second deposition

of an expert in these proceedings simply because the expert filed a rebuttal report that responds to

critiques by the other party’s expert or experts, as contemplated by the Court’s Scheduling Order.

A party may seek to take the depositions of another’s experts at any point in the discovery period,

but if that party makes the choice to do so before all of the anticipated expert reports are prepared

and served under the Scheduling Order, it is knowingly waiving its right to depose the expert on

later-filed reports.


SIGNED this ____ day of ___________________, 2020.




                                              LEE YEAKEL
                                              UNITED STATES DISTRICT JUDGE


                                                -1-
